     3:16-cr-00885-MGL        Date Filed 01/18/19     Entry Number 949       Page 1 of 2




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION


      UNITED STATE OF AMERICA                    Criminal No. 3:16-cr-00885-MGL

                       v.

         Roberto Farres Rodriguez                18 U.S.C. § 1028A(a)(1)
          Miguel Goytizolo Delgado               18 U.S.C. § 1349
               a/k/a “Monkey”                    18 U.S.C. § 1956(h)
         Alaim Arechavaleta Perez                18 U.S.C. § 981(a)(1)(C)
       Jose Livan Rodriguez Espinoza             18 U.S.C. § 982(a)(1)
                a/k/a “Pepon”                    28 U.S.C. § 2461(c)
              Lazaro Fernandez
           Andres Gonzalez Acosta
           Alexey Morales Valdes
                Leduan Reyes
               Julio Gutierrez                      LUKE SHEALEY’S NOTICE OF
         Julio Villavicencio Alvarez              APPEARANCE AS LOCAL COUNSEL
          Jose Ramon Soto Morales                      FOR REYES G. PEREZ
            Felix Martinez Lopez
               Reinaldo Fabelo
       Angel Dairan Martinez Delgado
         Julio Cesar Santos Vargas
            Yasmani Darias Oms
       Ricardo Daniel Ortega Guerra
        Humberto Medina Chamizo
       Lester Davis Hernandez Miguez
               Reyes G. Perez


TO: CLERK OF COURT AND ALL OTHER COUNSEL OF RECORD

       BE ADVISED that Luke Shealey (Shealey), who has a license to practice law in South

Carolina and who is admitted to practice in this Court, hereby gives notice of his appearance as

counsel to the Defendant, Reyes G, Perez. Shealey is appearing as local counsel for David Donet,

who has been admitted pro hac vice



                               (Signature page to follow)
3:16-cr-00885-MGL   Date Filed 01/18/19   Entry Number 949       Page 2 of 2




                                       Respectfully Submitted,

                                       s/LUKE A. SHEALEY
                                       ATTORNEY ID # 11646
                                       The Shealey Law Firm, LLC
                                       2008 Lincoln Street
                                       Columbia, SC 29201
                                       Ph: (803) 929-0008
                                       F: (888) 745-1381
                                       Email address: Luke@shealeylaw.com




                                   2
